Citation Nr: 1734546	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1980, with additional service in the Army Reserves from May 1980 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge in an April 2014 videoconference hearing.  A transcript of that hearing is of record.

This matter was remanded in October 2014 and August 2015.  

The Veteran's appeal was denied by the Board in January 2016.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  The Board's January 2016 decision was vacated by the Court and remanded for action in accordance with a November 2016 Joint Motion for Remand (JMR).  In February 2017, the Board remanded the matter for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review, as the directives of the Board's February 2017 remand have not been adequately addressed.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the November 2016 JMR, in the February 2017 remand, the Board specifically requested that the VA examiner tasked with providing an opinion to "specifically address in the rationale the Veteran's and his wife's testimony at the April 2014 Board hearing related to treatment for the left knee in 1992 and ongoing symptoms since 1988."  The parties agreed in the JMR that the September 2015 VA examination failed to substantially comply with the Board's August 2015 remand order to consider and address lay statements by the Veteran and his wife regarding continuity of symptomatology and a possible nexus between the Veteran's degenerative joint disease and his in-service left knee injury(ies).  

In the February 2017 VA opinion, the examiner reported on the medical evidence of record showing knee injuries while on ACDUTRA in 1986 and 1988 consisting of a knee sprain and a bruised knee, without any indication of ongoing and continued issues thereafter, and the Veteran's November 1990 in-service report of medical history and examination, where it was noted that he was in good health with no complaints and no findings related to the Veteran's knees on examination.  The examiner also noted post-service treatment records dating from 2010.

However, with regard to the Veteran's contentions and his and his wife's testimony regarding complaints of persistent knee pain following his knee injury in 1988, their treatment of it at home and their reported inability to seek medical treatment for these reported ongoing symptoms, the examiner stated "[t]hen he has chronic complaints that he reports, his wife reports and are reported in the available medical records (these include both knees)".  

The examiner identified the evidence showing normal knee x-ray findings in January 2011, the first evidence of bilateral degenerative changes in the knees in February 2015, and MRI evidence of degenerative changes in September 2015, and stated that "[t]his is typically age related degenerative finding."  The examiner concluded that it is less likely than not that the Veteran has a current knee condition that is due to his military service.  

In sum, the Board finds that the February 2017 VA examination opinion did not adequately address the contentions and testimony of the Veteran and his wife as required by the Board's February 2017 remand instructions, and therefore the claim for entitlement to service connection for a left knee disability must be remanded once again.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.)  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a clarifying VA opinion from a medical doctor (M.D.) with the appropriate expertise, to determine the nature and etiology of the Veteran's left knee disability, to include specific consideration and discussion of the Veteran's contentions that he has experienced continuity of symptomatology related to his left knee since his in-service injury of May 1988.  

The physician must also specifically address the Veteran's and the Veteran's wife's testimony at the April 2014 Board Videoconference hearing regarding continuity of symptomatology from 1988, and reported treatment for the left knee from 1988, to include reported private treatment in 1992.   

The claims folder, to include a transcript of the April 2014 Board videoconference hearing, must be made available to the physician providing the opinion, and the physician is asked to indicate that he or she has reviewed the claims folder.  The physician should include a discussion of the Veteran's documented medical history and assertions and testimony.  If, upon review of the claims file, the physician determines that an additional examination is warranted, to include any necessary diagnostic testing, such examination and/or studies should be completed.

Based on review of the record, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probably) that the Veteran's currently diagnosed left knee disability originated during service or is otherwise etiologically related to the Veteran's active service, ACDUTRA or INACDUTRA.

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  

2.  After ensuring compliance with the above,  readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




